Exhibit 10.3

 

EXECUTION VERSION

 

 

GUARANTEE AGREEMENT

 

made by

 

iSTAR TARA HOLDINGS LLC,

 

SFI BELMONT LLC

 

and the other parties hereto

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Dated as of March 16, 2011

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

SECTION 1. DEFINED TERMS

1

1.1

Definitions

1

1.2

Other Definitional Provisions

2

 

 

 

SECTION 2. Guarantee

2

2.1

Guarantee

2

2.2

Right of Contribution

3

2.3

No Subrogation

3

2.4

Amendments, etc. with respect to the Obligations

3

2.5

Guarantee Absolute and Unconditional

3

2.6

Reinstatement

4

 

 

 

Section 3. MISCELLANEOUS

4

3.1

Setoff

4

3.2

Transfer of Moneys in Accounts

5

3.3

Authority of Administrative Agent

5

3.4

Amendments in Writing

5

3.5

Notices

5

3.6

No Waiver by Course of Conduct; Cumulative Remedies

5

3.7

Successors and Assigns

5

3.8

Counterparts

6

3.9

Severability

6

3.10

Section Headings

6

3.11

Integration

6

3.12

GOVERNING LAW

6

3.13

Submission To Jurisdiction; Waivers

6

3.14

Additional Guarantors

7

3.15

Releases

7

3.16

WAIVER OF JURY TRIAL

7

 

 

 

SCHEDULES

 

 

 

 

Schedule 1

Notice Addresses

 

 

i

--------------------------------------------------------------------------------


 

GUARANTEE AGREEMENT

 

GUARANTEE AGREEMENT, dated as of March 16, 2011, made by iSTAR TARA HOLDINGS
LLC, a Delaware limited liability company (“Tara Holdco”), SFI BELMONT LLC, a
Delaware limited liability company (“Belmont”) and each Subsidiary, directly or
indirectly owned by Tara Holdco (Tara Holdco, Belmont and such other
Subsidiaries, together with any other entity that may become a party hereto as a
guarantor, as provided herein “Guarantors”), in favor of JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (the “Banks”) from time
to time parties to the $3,000,000,000 Credit Agreement, dated as of March 16,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among iStar Financial Inc. (the “Company”), the Banks, the
Administrative Agent and the other agents named therein.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Banks have severally agreed to
make extensions of credit to the Company upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Company is a member of an affiliated group of companies that
includes each Guarantor;

 

WHEREAS, the Company and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, to guarantee and secure the Company’s obligations under the Credit
Agreement, the Guarantors are entering into this Agreement and a Security
Agreement, dated as of March 16, 2011, by and between the Guarantors, and the
other parties thereto, in favor of JPMorgan Chase Bank, N.A., as Administrative
Agent (as amended, supplemented and otherwise modified from time to time, the
“Security Agreement”).

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Banks to enter into the Credit Agreement, each
Guarantor hereby agrees with the Administrative Agent, as follows:

 

SECTION 1.

 

DEFINED TERMS

 

1.1           Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 

(b)           The following terms shall have the following meanings:

 

“Agreement”:  this Guarantee Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Guaranteed Parties”:  the Administrative Agent, the other Agents, the Banks and
each other Person that holds an Obligation.

 

--------------------------------------------------------------------------------


 

“paid in full”: with respect to any Secured Obligations (other than contingent
indemnification and expense reimbursement obligations for which no claim has
been made), the payment in full in cash (after giving effect to any agreed
discount) of the principal of, accrued (but unpaid) interest and premium, if any
on all such Secured Obligations, after or concurrently with termination of all
commitments thereunder and payment in full of all fees payable at or prior to
the time such principal and interest are paid.

 

“Pledged Stock” has the meaning ascribed to such term in the Security Agreement.

 

1.2           Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

SECTION 2.

 

GUARANTEE

 

2.1           Guarantee.  (a)  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees, as primary obligor and
not merely as surety, to the Administrative Agent, for the ratable benefit of
itself, the other Agents, the Banks and any other Person holding any Obligation
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Company when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the greatest amount that would not
render such Guarantor’s obligations hereunder and under the other Loan Documents
subject to avoidance under applicable federal and state laws relating to
fraudulent conveyances or transfers or the insolvency of debtors (after giving
effect to the right of contribution established in Section 2.2).

 

(c)           Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee of such Guarantor contained in this Section 2 or
affecting the rights and remedies of the Guaranteed Parties hereunder.

 

(d)           Subject to Section 3.15 hereof, the guarantee contained in this
Section 2 shall remain in full force and effect until all Commitments have
expired or been terminated and all the Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 have been paid in
full, notwithstanding that from time to time during the term of the Credit
Agreement the Company may be free from any Obligations, and any or all of the
Guarantors may be free from their respective Obligations.

 

(e)           No payment made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Guaranteed Party
from the Company, any of the Guarantors, any other guarantor or any other Person
by virtue of any action or proceeding or any setoff or appropriation or
application at any time or from time to time in reduction of or in payment of
the

 

2

--------------------------------------------------------------------------------


 

Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations are paid in full.

 

2.2           Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to any Guaranteed Party.

 

2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any setoff or application of funds of any Guarantor by any
Guaranteed Party, no Guarantor shall be entitled to be subrogated to any of the
rights of any Guaranteed Party against the Company or any other Guarantor or any
collateral security or guarantee or right of setoff held by the Administrative
Agent or any other Guaranteed Party for the payment of the Obligations, nor
shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from the Company or any other Guarantor in respect of payments
made by such Guarantor hereunder, until all amounts owing to the Guaranteed
Parties by the Company on account of the Obligations are paid in full.  If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Guaranteed Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent for deposit to the
deposit accounts established pursuant to Section 5.8 of the Credit Agreement in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as specified in the Security
Agreement.

 

2.4           Amendments, etc. with respect to the Obligations.  Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by any
Guaranteed Party may be rescinded by such Guaranteed Party and any of the
Obligations continued, and the Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of setoff with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Guaranteed Party, and the Credit Agreement and
the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Banks or all
Banks, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of setoff at any time held by any
Guaranteed Party for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released.  No Guaranteed Party shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Obligations or for the guarantee contained in this Section 2 or
any property subject thereto.

 

2.5           Guarantee Absolute and Unconditional.  Each Guarantor waives (to
the extent not prohibited by applicable law) any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by any Guaranteed Party upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings

 

3

--------------------------------------------------------------------------------


 

between the Company and any of the Guarantors, on the one hand, and the
Guaranteed Parties, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon the guarantee contained in this
Section 2.  Each Guarantor waives (to the extent not prohibited by applicable
law) diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Company or any of the Guarantors with respect to
the Obligations.  Each Guarantor understands and agrees that, to the extent
permitted by applicable law, the guarantee of such Guarantor contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of setoff with respect
thereto at any time or from time to time held by any Guaranteed Party, (b) any
defense, setoff or counterclaim (other than a defense of payment or performance)
which may at any time be available to or be asserted by the Company or any other
Person against any Guaranteed Party, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Company or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge or defense of a surety or guarantor or any other obligor on any
obligation of the Company for its Obligations, or of such Guarantor under the
guarantee contained in this Section 2, in bankruptcy or in any other instance. 
Each Guarantor represents and warrants to the Guaranteed Parties that it is
currently informed of the financial condition of the Company and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations.  Each Guarantor hereby covenants that it will
continue to keep itself informed of the Company’s financial condition, the
financial condition of the other Guarantors and any other guarantors of the
Obligations, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, any Guaranteed Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Company, any Guarantor or any other Person or against any collateral
security or guarantee for the Obligations or any right of setoff with respect
thereto, and any failure by any Guaranteed Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Company, any Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of setoff, or any
release of the Company, any Guarantor or any other Person or any such collateral
security, guarantee or right of setoff, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Guaranteed Party against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

2.6           Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or
otherwise is or must be restored or returned by any Guaranteed Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Company or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

SECTION 3.

 

MISCELLANEOUS

 

3.1           Setoff.  In addition to any rights and remedies of the Guaranteed
Parties provided by law, each Guaranteed Party shall have the right, without
prior notice to any Guarantor, any such notice being expressly waived by the
Guarantors to the extent permitted by applicable law, upon all the Obligations
becoming due and payable (whether at the stated maturity, by acceleration or
otherwise), to

 

4

--------------------------------------------------------------------------------


 

set off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Guaranteed Party to or for the credit or the account of
any Guarantor.  Each Guaranteed Party agrees promptly to notify the Company,
such Guarantor and the Administrative Agent after any such setoff and
application of the proceeds thereof made by such Guaranteed Party; provided that
the failure to give such notice shall not affect the validity of such setoff and
application.

 

3.2           Transfer of Moneys in Deposit Accounts. Each Guarantor agrees to
cause deposit accounts to be established and payments to be directed as
contemplated in and in accordance with Section 5.8 of the Credit Agreement.

 

3.3           Authority of Administrative Agent.  Each Guarantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as among the Guaranteed
Parties, be governed by the Credit Agreement or the Security Agreement, as
applicable, and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and the
Guarantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Banks with full and valid authority so to act or refrain from
acting, and no Guarantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 

3.4           Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.5 of the Credit Agreement.

 

3.5           Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Guarantor hereunder shall be effected in the manner
provided for in Section 9.1 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1 or at such other address
specified in writing to the Administrative Agent in accordance with the Credit
Agreement.

 

3.6           No Waiver by Course of Conduct; Cumulative Remedies.  No
Guaranteed Party shall by any act (except in accordance with Section 3.4),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default.  No
failure to exercise, nor any delay in exercising, on the part of any Guaranteed
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by any Guaranteed Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Guaranteed Party would otherwise have on any
future occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

3.7           Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Guaranteed Parties and their successors and permitted assigns; provided that no
Guarantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent.

 

5

--------------------------------------------------------------------------------


 

3.8           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy or pdf), and all of said counterparts taken together shall be deemed
to constitute one and the same instrument.  Delivery of an executed signature
page of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

3.9           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

3.10         Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

3.11         Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Company, the Guarantors, the Administrative Agent,
the other Agents, the Banks and any other Person holding any Obligations with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Company, any Guarantor or the
Administrative Agent, the other Agents, any Bank or any other Person holding
Obligations relative to subject matter hereof and thereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

3.12         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3.13         Submission To Jurisdiction; Waivers.  Each Guarantor, and by its
acceptance hereof the Administrative Agent, hereby irrevocably and
unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to any party hereto at
its address referred to in Section 3.5 or, in the case of any Guarantor, at such
other address of which the Administrative Agent shall have been notified
pursuant to Section 3.5;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

6

--------------------------------------------------------------------------------


 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

3.14         Additional Guarantors.  Each Person who is required to become a
Guarantor pursuant to the Credit Agreement or any other Loan Document shall
become a Guarantor for all purposes of this Agreement upon execution and
delivery (including by telecopy or pdf) by such Person, of an Assumption
Agreement in the form of Annex 1 hereto.

 

3.15         Releases.  (a)  Upon the satisfaction of the conditions set forth
in Section 9.17(b) of the Credit Agreement, this Agreement and all obligations
(other than those expressly stated to survive such termination) of each
Guaranteed Party and each Guarantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party.

 

(b)           A Guarantor shall be released from its obligations hereunder at
such time, if any, that (i) the security interests created by the Security
Agreement in the Pledged Stock of such Guarantor (other than Belmont) are
released, or (ii) all of the Collateral owned by such Guarantor (other than
Belmont and Tara Holdco) is released, in each case, in accordance with
Section 7.13 of the Security Agreement.  The Administrative Agent shall provide
written confirmation to the Company and the applicable Guarantor upon release of
a Guarantor pursuant to this subsection (b).

 

3.16         WAIVER OF JURY TRIAL.  EACH PARTY HERETO, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[remainder of page intentionally left blank; signature pages follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

 

 

iSTAR TARA HOLDINGS LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Nina B. Matis

 

 

Name: Nina B. Matis

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

SFI BELMONT LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Nina B. Matis

 

 

Name: Nina B. Matis

 

 

Title: Executive Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A, as Administrative Agent

 

 

 

 

By:

/s/ Charles Hoagland

 

 

Name: Charles Hoagland

 

 

Title: Vice President

 

--------------------------------------------------------------------------------